
	

114 HR 2993 IH: Water Recycling Acceleration Act of 2015
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2993
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2015
			Ms. Matsui introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize funding
			 for water recycling projects in areas experiencing severe, extreme, or
			 exceptional drought, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Water Recycling Acceleration Act of 2015. 2.Funding for water recycling projectsSection 1602 of the Reclamation Wastewater and Groundwater Study and Facilities Act (Title XVI of Public Law 102–575; 43 U.S.C. 390h et seq.) is amended by adding at the end the following new subsection:
			
				(e)Funding for water recycling projects
 (1)In generalAny project for which funding may otherwise be made available under this title shall not be required to have been previously specifically authorized by law for such funding, if that project reclaims and reuses—
 (A)municipal, industrial, domestic, or agricultural wastewater; or (B)naturally impaired ground and surface waters.
 (2)PriorityWhen funding projects under paragraph (1), the Secretary shall give funding priority to projects that meet all of the criteria listed in paragraph (3) and are located in an area that—
 (A)has been identified by the United States Drought Monitor as experiencing severe, extreme, or exceptional drought at any time during the 4-year period before such funds are made available; or
 (B)was designated as a disaster area by the State between January 1, 2014, and December 31, 2018. (3)CriteriaThe project criteria referred to in paragraph (2) are the following:
 (A)Projects that are likely to— (i)provide for a more reliable water supply; and
 (ii)protect, restore, and enhance river or estuarine ecosystems or their immediate tributaries. (B)Projects that are likely to improve water resource flexibility and reduce impacts on environmental resources.
 (C)Projects that are regional in nature. (D)Projects that have multiple stakeholders.
 (E)Projects that provide multiple benefits, including water supply reliability, ecosystem benefits, ground water management and enhancements, and water quality improvements.
 (F)Projects for which a feasibility study has been completed and any necessary environmental or public reviews have been initiated.
 (4)GuidelinesNot later than 90 days after date of the enactment of this subsection, to assist non-Federal interests, the Secretary shall issue water recycling project solicitation and evaluation guidelines that include the criteria listed in paragraph (3).
 (5)Project solicitationNot later than 180 days after the date of the enactment of this subsection, the Secretary shall solicit water recycling project proposals.
 (6)Review by commissionerThe Secretary shall review each proposed water recycling project received under this subsection for the purpose of determining whether or not the proposal, and the process under which the proposal was developed, comply with Federal laws and regulations applicable to the development of water recycling projects.
 (7)SunsetThe authority of the Secretary under this subsection shall terminate 10 years after the date of the enactment of this subsection..
		
